COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jay Baksa v. Rebecca McGuire

Appellate case number:      01-16-00337-CV

Trial court case number:    2013-73614-B

Trial court:                152nd District Court of Harris County

       On February 27, 2017, appellant, Jay Baksa, filed a motion to extend the deadline
to file time to file his brief to April 1, 2017. On February 28, 2017, we granted
appellant’s motion asking the Court to withdraw Alexander B. Wathen as appellant’s
counsel of record in this appeal and extended the deadline to file appellant’s brief to
March 30, 2017. Accordingly, we dismiss as moot appellant’s motion to extend, filed on
February 27, 2017.

       Appellant’s brief remains due to be filed in this appeal no later than March
30, 2017.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: March 9, 2017